Citation Nr: 1101734	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had recognized service with the U.S. Armed Forces, 
Far East from December 1941 to September 1942, and from May 1945 
to March 1946.  He was a prisoner of war from April 1942 to 
August 1942.  He died in December 1945.  The appellant is his 
adult son.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  The appellant was awarded DIC benefits in June 2008 based on 
his status as the Veteran's helpless child; available information 
at the time, none of which was submitted by the appellant 
himself, indicated that he was unmarried.

2.   In August 2008, the appellant reported that he had been 
married for a number of years.

3.  In a November 2008 decision, the RO terminated the Veteran's 
DIC benefits without prior notice or opportunity to request a 
predetermination hearing.


CONCLUSION OF LAW

The criteria for restoration of the appellant's DIC benefits have 
been met.  38 U.S.C.A. § 5112; 38 C.F.R. §§ 3.105, 3.500, 3.503 
(2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The Board finds that the provisions of 38 U.S.C.A. § 5103(a) do 
not apply to a case because the appellant did not make a claim 
for compensation benefits.  This is a case involving the 
termination of DIC benefits, which action was initiated by the RO 
and not by the appellant.  In addition, such terminations are 
governed by their own provisions under 38 C.F.R. § 3.105 that 
include notice of the termination, furnishing detailed reasons 
for the termination of benefits, and providing an opportunity to 
contest the decision that includes a predetermination hearing 
prior to the termination of benefits.  In any event, given the 
disposition of the claim below, the appellant has not been 
prejudiced by any 38 U.S.C.A. § 5103(a) notice deficiency, or by 
any deficiency in VA's duty to assist him. 

The Veteran died in December 1995.  In January 2007, his spouse 
submitted a claim for recognition of the appellant as a helpless 
child.  His birth certificate shows he was born in February 1961 
to the Veteran and the Veteran's spouse.  The spouse was provided 
with the information and evidence necessary to substantiate the 
claim, including that the appellant must be unmarried to qualify 
as the helpless child of the Veteran.  There is no indication 
that the notices were sent to or shared with the appellant.

In connection with her claim, the Veteran's surviving spouse 
submitted a February 2008 statement by Dr. L.C., who indicated 
that the appellant was 47 years of age, single, and totally 
disabled from, inter alia, seizures.

In a June 2008 rating action, the RO determined that the 
appellant was the Veteran's helpless child, and, therefore, 
entitled to DIC benefits.   He was notified in July 2008, and 
told at that time that his award was based on his status as a 
helpless child of the Veteran with no dependants.  He was advised 
to notify VA immediately if there was a change in his marital 
status.

The Veteran's spouse died in July 2008.  Later in July 2008, the 
appellant requested that VA add his own two children as his 
dependants.  He explained that he was married, but that his wife 
had left him more than 10 years ago.  He provided a birth 
certificate for one child which indicates that the appellant and 
his wife were married in October 1994.

In a November 2008 decision, VA terminated the appellant's DIC 
benefits, based on the recent information he provided concerning 
his marriage.  This was the first notice to the appellant that VA 
was seeking to terminate his DIC benefits.  The notice informed 
him of his appellate rights, but did not inform him that he had a 
right to a predetermination hearing prior to the termination of 
his benefits.

In a December 2008 affidavit, the appellant's wife indicated that 
she and the appellant had married in 1991, but that she had left 
him for another man.  The statement did not assert that they were 
divorced. 

The appellant contends that, although he is still married, he has 
been separated from his wife for a number of years, and currently 
has no means of support.  His sister has written to confirm that 
the appellant and his wife lived together for about 10 years 
before separating.  On file are statements from several 
individuals who know the appellant and who also indicate that the 
appellant was married, and he and his wife are separated.

A "child," for the purposes of establishing dependency status, 
means an unmarried person who is a legitimate child; a child 
legally adopted before the age of 18 years; a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the Veteran's household at the time of the Veteran's 
death; or an illegitimate child.  In addition, the child must be 
someone who: (1) is under the age of 18 years; (2) before 
reaching the age of 18 years became permanently incapable of 
self-support; or (3) after reaching the age of 18 years and until 
completion of education or training (but not after reaching the 
age of 23 years) is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. § 3.57(a) (2010).
  
In terminating an award of VA benefits, the provisions of 
38 C.F.R. § 3.105 apply except where an award was based on an act 
of commission or omission by the payee, or with his or her 
knowledge; there is a change in law or a VA issue, or a change in 
interpretation of law or a Department of Veterans Affairs issue 
(38 C.F.R. § 3.114); or the evidence establishes that service 
connection was clearly illegal.  The provisions with respect to 
the date of discontinuance of benefits are applicable to running 
awards.  38 C.F.R. § 3.105.

Previous determinations which are final and binding, including 
decisions of marriage, relationship, dependency, and other 
issues, will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative decision 
which constitutes a reversal of a prior decision on the grounds 
of clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Except as provided in paragraphs 38 C.F.R. § 3.105(d) 
and (e), where an award is reduced or discontinued because of 
administrative error or error in judgment, the provisions of 
§3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

Except as otherwise specified at § 3.103(b)(3), where a reduction 
or discontinuance of benefits is warranted by reason of 
information received concerning income, net worth, dependency, or 
marital or other status, a proposal for the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that the benefits 
should be continued at their present level.  Unless otherwise 
provided in 38 C.F.R. § 3.105(i), if additional evidence is not 
received within that period, final adverse action will be taken 
and the award will be reduced or discontinued effective as 
specified under the provisions of 38 C.F.R. §§3.500 through 
3.503.  38 C.F.R. § 3.105(h). 
 
In the advance written notice concerning proposed actions under 
paragraphs (d) through (h) of this section, the beneficiary will 
be informed that he or she will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  38 C.F.R. § 3.105(i). 

The effective date of a rating which results in the reduction or 
discontinuance of an award will be in accordance with the facts 
found except as provided in 38 C.F.R. § 3.105.  The effective 
date of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated in 
these paragraphs unless otherwise provided:  

In accordance with the facts found (except as otherwise 
provided); where there is payee or administrative error, 
effective date of award or day preceding act, whichever is later, 
but not prior to the date entitlement ceased, on an erroneous 
award based on an act of commission or omission by a payee or 
with the payee's knowledge; where the payee married, last day of 
month before marriage.  38 C.F.R. § 3.500(a),(b), (n).

The effective date of discontinuance of dependency and indemnity 
compensation to or for a child, or to or for a veteran or 
surviving spouse on behalf of such child, will be the earliest of 
the dates stated in 38 C.F.R. § 3.503(a).  For a child who is 
permanently incapable of self support, the effective date of 
discontinuance of dependency and indemnity compensation is the 
last day of month following 60 days after notice to payee.   
38 C.F.R. § 3.503(a)(3)(ii).

The appellant was awarded DIC benefits as the Veteran's helpless 
child in June 2008.  None of the evidence submitted in connection 
with that claim was through him, and the Board finds no basis on 
which to conclude that he was aware that his mother was 
submitting evidence incorrectly showing he was single.  In his 
first statement to VA, and after being advised to notify VA 
concerning changes in marital status, the appellant indicated 
that he was married, further suggesting he played no role in 
misleading VA to believe that he was single.  In the absence of 
any indication that the award of DIC benefits was based on an act 
of commission or omission by the appellant himself, or with his 
knowledge, the RO was required to follow the procedures outlined 
in 38 C.F.R. § 3.105 before terminating the appellant's DIC 
benefits.

The record shows that the RO did not advise the appellant of the 
proposed termination of his benefits prior to actually 
terminating the benefits, or otherwise notify him that he had the 
right to a predetermination hearing.  In closely related 
contexts, the United States Court of Appeals for Veterans Claims 
(Court) has held that where VA reduces a rating without following 
applicable law and regulations, the action is void ab initio, and 
the Board finds that the same is true in the context of the 
termination of DIC benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995).  Given that the RO did not follow the requirements in 
38 C.F.R. § 3.105 in terminating the DIC benefits, the Board 
finds that the termination was improper, and that restoration of 
DIC benefits to the appellant is required.

In restoring the appellant's DIC benefits, the Board does not 
intend to suggest that the appellant is actually entitled to such 
benefits.  This decision is based solely on the RO's failure to 
follow the proper procedures for terminating the benefits.  The 
Board's decision does not preclude the RO from again proceeding 
to terminate the appellant's DIC benefits, but the RO is advised 
that any such action must comply with the appropriate law and 
regulations.   


ORDER

Entitlement to restoration of DIC benefits is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


